 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

10

11   SENTINEL INSURANCE COMPANY, LTD.,                   Case No. 4:19-cv-06312-VC
     an Connecticut corporation,                         Hon. Vince Chhabria
12                                                       Courtroom 4
                                   Plaintiff,
13                                                       [PROPOSED] ORDER GRANTING
                    vs.                                  PLAINTIFF’S MOTION TO ALLOW
14                                                       SERVICE OF PROCESS ON
                                                         DEFENDANT THOMAS SMITH BY
15   BERKELEY EXECUTIVES, INC.; THOMAS                   PUBLICATION
     SMITH; MARIAN LATASHA WILLIS, acting
16   as the duly appointed personal representative of    Hearing Date: January 16, 2020
     the Estate of Raeshon Williams (deceased),          Time:         10:00 a.m.
17                                                       Courtroom:     4, 17th Floor
                                   Defendants.
18

19           The Motion to Allow Service of Process on Defendant Thomas Smith by Publication
20   (“Motion”) filed by Plaintiff Sentinel Insurance Company, Ltd. (“Sentinel”) was scheduled for
21   hearing on January 16, 2020. Based on the papers submitted in connection with the Motion, the
22   Court finds the matter suitable for determination without a hearing.
23           The Court finds that Sentinel has demonstrated to the satisfaction of the Court that
24   Defendant Thomas Smith (“Mr. Smith”) cannot with reasonable diligence be served absent
25   service by publication. The Court further finds that Mr. Smith is a necessary or proper party to
26   this action.
27           Pursuant to California Code of Civil Procedure Section 415.50, Sentinel is ordered to
28   serve Mr. Smith by publication in the San Francisco Chronicle and the London Times for a period

     3539899v.1                                  1                     Case No. 4:19-cv-06312-VC
                                   [PROPOSED] ORDER GRANTING
         PLAINTIFF’S MOTION TO ALLOW SERVICE OF PROCESS ON THOMAS SMITH BY PUBLICATION
 1   of four consecutive weeks. Service upon Mr. Smith will be deemed completed upon such time as

 2   set forth in California Code of Civil Procedure Section 415.50(b).

 3           IT IS SO ORDERED.

 4

 5   DATED: _____________________                 __________________________________________
                                                  Hon. Vince Chhabria
 6
        Order granted as modified: A copy of the summons, the complaint, and the order for
 7      publication shall be mailed forthwith to Smith if his address is ascertained before expiration
 8      of the time prescribed for publication of the summons.

 9                                                             ISTRIC
                                                          TES D      TC
10                                                      TA
                  Dated: January 21, 2020




                                                                                      O
                                                   S




                                                                                       U
                                                  ED
11




                                                                                        RT
                                                                     DERED
                                              UNIT
                                                               O O R
12                                                     IT IS S    DIFIED
                                                          AS MO




                                                                                               R NIA
13
                                                                                hhabr ia
                                              NO




14                                                                     ince C
                                                            J u d ge V




                                                                                               FO
                                                RT




15




                                                                                           LI
                                                       ER
                                                  H




                                                                                       A
                                                            N                              C
                                                                                   OF
16
                                                                D IS T IC T
                                                                      R
17

18

19

20

21

22

23

24

25

26

27
28


     3539899v.1                                  2                     Case No. 4:19-cv-06312-VC
                                   [PROPOSED] ORDER GRANTING
         PLAINTIFF’S MOTION TO ALLOW SERVICE OF PROCESS ON THOMAS SMITH BY PUBLICATION
